Citation Nr: 0405701	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  01-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a burial allowance and/or a plot or 
interment allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, A.G.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
recognized Philippine Army service with the United States 
Armed Forces in the Far East (USAFFE) from September 1941 to 
January 1943, and from July 1945 to January 1946.  He was a 
prisoner of war (POW) from May 1942 to January 1943.  The 
veteran died in August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
appellant was not entitled to a burial allowance, and/or a 
plot or interment allowance.

This matter also comes to the Board on appeal from a April 
2002 rating decision in which the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In September 2003, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.





FINDINGS OF FACT

1.  The veteran died in August 1994.  The certificate of 
death lists the immediate cause of death as cardiorespiratory 
failure, probably due to cerebrovascular accident.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.

4.  The veteran was not in receipt of pension or compensation 
at the time of his death; he did not have a claim pending at 
the time of his death; his body was not unclaimed; and he did 
not die while hospitalized by VA.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2003).

2.  The criteria for entitlement to VA burial benefits, 
including a plot or interment allowance, have not been met.  
38 U.S.C.A. §§ 107, 2302, 2303, 5107 (West 2002); 38 C.F.R. § 
3.1600 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  As to the claim of 
service connection for the cause of the veteran's death, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  In 
particular, the Board notes evidence development letters 
dated in May 2001 and July 2003 in which the appellant was 
advised of the type of evidence necessary to substantiate her 
claim.  In these letters, the appellant was also advised of 
her and VA's responsibilities under VCAA, including what 
evidence should be provided by the appellant and what 
evidence should be provided by VA.  The Board notes that the 
initial letter was provided prior to the RO's unfavorable 
April 2002 rating decision.

The Board also finds that all obtainable evidence identified 
by the appellant relative to the claim for service connection 
for cause of death has been obtained and associated with the 
claims folder, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Unlike many questions subject to appellate review, the issue 
of whether the appellant is entitled to a burial allowance, 
by its very nature, has an extremely narrow focus.  The RO, 
in the April 2000 denial letter, and the October 2000 SOC, 
set forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.  

The appellant has neither submitted nor made reference to any 
records which would tend to establish her eligibility for 
that benefit.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could substantiate 
the claim.  

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the appellant is entitled to a burial allowance have 
already been gathered, and that, under these facts, there is 
no basis in the law and regulations for providing the 
benefits the appellant seeks.  

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in apprising her 
as to the evidence needed to substantiate these claims, and 
in obtaining evidence to the extent possible under the 
circumstances, as required by the VCAA.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  



II.  Service connection for the cause of the veteran's death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that his death was due to health problems that arose 
as a result of having been held as a POW during service.  

As explained during her September 2003 hearing before the 
undersigned, the appellant asserts that the veteran suffered 
mistreatment and other hardships while being held as a POW, 
which caused him to experience various health problems at 
that time, including pains, fever, frequent diarrhea, and 
kidney problems.  She apparently believes that these problems 
led to the development of other disabilities later in his 
life, including hypertension and heart disease, which she 
believes contributed to his death.

In support of her claim, the appellant has submitted private 
medical records showing that, in September 1991, the veteran 
was hospitalized after experiencing a change in sensorium and 
seizures.  It was noted that he had no history of any major 
illnesses requiring hospitalization.  He was given diagnoses 
of transcient ischemic attack, chronic hypertensive 
cardiovascular disease, cardiomegaly with probable LV 
hypertrophy, and pneumonia, right.

She also submitted private medical records showing that, in 
January 1992, the veteran was given diagnoses of 
atherosclerotic heart disease, transcient ischemic attack, 
inferior wall myocardial infarction, and bronchitis.  In 
addition, a medical certificate from a private physician also 
reveals that he was hospitalized in August 1994 for treatment 
of chronic obstructive pulmonary disease and chronic 
bronchitis.

The Board notes that the service medical records currently 
associated with the claims folder consist of a July 1945 
examination report in which physical examination of the 
veteran was found to be essentially normal.  In particular, 
the Board notes that his cardiovascular system was 
specifically described as normal.  It was also noted that the 
veteran's systolic blood pressure was found to be 120, and 
his diastolic pressure was noted to be 70. 

Also included among the veteran's service medical records is 
an affidavit signed in January 1946 in which the veteran 
reported that, after being released from being a POW, he had 
returned to civilian life and had worked on his father's corn 
farm.  He noted that he had also sold bananas, and that the 
money he had made was enough to support his family of three.

In August 1994, the veteran died.  The certificate of death 
lists the immediate cause of death as cardiorespiratory 
failure, probably due to CVA (cerebrovascular accident).

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the appellant's claim.  As noted above, the veteran's 
death certificate establishes that his death was caused by 
cardiorespiratory arrest, probably due to cerebrovascular 
accident.  There is no contradictory medical evidence of 
record regarding the cause of the veteran's death.

Furthermore, there is no medical evidence of record 
suggesting a relationship between the veteran's 
cerebrovascular accident and his military service.  As noted 
above, the appellant has reported that the veteran 
experienced various health problems while being held as a 
POW, such as pains, fever, frequent diarrhea, and kidney 
problems.  However, the record reflects that the veteran's 
service medical records are negative for any indication of 
the veteran having complained of such problems following his 
release from captivity.  In addition, there is no medical 
evidence of record suggesting that such problems could have 
caused or contributed to the veteran's cerebrovascular 
accident approximately fifty-two years later

In May 2001, the appellant submitted a statement asserting 
that the veteran had chronic peripheral neuropathy, chronic 
rheumatoid arthritis of both knees and ankle joints, lumbago 
with neuralgia, beriberi heart disease with polyneuritis, a 
kidney disorder, peptic ulcer disease, and nervousness.  She 
asserted that these disabilities were each incurred as a 
result of his military service.

The Board notes, however, that there is no competent medical 
evidence of record establishing that the veteran had these 
disabilities, or that they were incurred in or aggravated by 
his military service.  Although the appellant may believe 
that the veteran had these disabilities, and that they were 
related to his military service, she is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders, and her opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The private medical records currently 
associated with the claims folder are negative for any such 
diagnoses.

As noted above, the appellant submitted private medical 
records showing that, since September 1991, the veteran had 
been given diagnoses of transient ischemic attack, chronic 
hypertensive cardiovascular disease, cardiomegaly with 
probable LV hypertrophy, pneumonia, atherosclerotic heart 
disease, inferior wall myocardial infarction, chronic 
obstructive pulmonary disease, and chronic bronchitis.  
However, she has not submitted or identified any medical 
evidence suggesting that these disabilities were related to 
the veteran's military service, or that they caused or 
contributed to his death.

The Board is cognizant that, if a veteran is a former POW and 
was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).

As discussed in detail above, the veteran has a history of 
atherosclerotic heart disease with transcient ischemic 
attacks.  However, there is no evidence of his having been 
diagnosed with beriberi heart disease or ischemic heart 
disease.  There is also no evidence in the veteran's service 
medical records of his having experienced localized edema 
during captivity.  

Moreover, even if it was determined that service connection 
was warranted for heart disease on a presumptive basis based 
on the veteran's POW status, the medical evidence of record 
does not establish that heart disease caused or contributed 
to his death.  As noted above, the veteran's death 
certificate lists the immediate cause of death as 
cardiorespiratory failure, probably due to cerebrovascular 
accident.  There is no contrary medical evidence of record.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence establishes that the 
veteran's death was caused by cerebrovascular accident, and 
not by a disability incurred in or aggravated by service.  
Accordingly, the benefit sought on appeal is denied.

III.  Burial allowance and/or a plot or interment allowance

If a veteran's death is not service-connected, payment of an 
allowance toward the veteran's funeral and burial expenses is 
subject to the following conditions: (1) At the time of his 
death the veteran was in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of his death; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in the line of duty, and the body of the deceased is being 
held by a State (or political subdivision of a State).  38 
C.F.R. § 3.1600(b) (2003).

After reviewing the record, the Board finds that none of 
these requirements has been met, nor does the appellant so 
contend. At the time of his death, the veteran was not in 
receipt of pension or compensation (nor was compensation or 
pension precluded by receipt of military retirement pay).  
Likewise, the veteran did not have a claim for nonservice-
connected pension benefits pending at the time of his death, 
in fact, he was not eligible for pension since he lacked the 
requisite qualifying military service.  See 38 U.S.C.A. § 
107(a).  Additionally, the veteran's body was not unclaimed 
with his body held by a State or a political subdivision of a 
State.  Thus, the requirements for payment of burial benefits 
under 38 C.F.R. § 3.1600(b) are not met.

It is also noted that under 38 C.F.R. § 3.1600(c), a burial 
allowance may be paid if a veteran dies while properly 
hospitalized by the VA.  The death certificate reveals that 
the veteran did not die at a VA medical facility.  Therefore, 
burial benefits are not payable under 38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, a 
certain sum may be paid as a plot or interment allowance.  
Entitlement is subject, in part, to the following conditions: 
(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); and the condition set 
forth in 38 C.F.R. § 3.1604 relating to burial in a State 
veteran's cemetery are met; or the veteran was discharged 
from active military, naval or air service for a disability 
incurred or aggravated in line of duty (or at the time of 
discharge had such a disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability); and the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the U.S.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).

As previously discussed, eligibility for the VA burial 
allowance has not been established.  The record also does not 
reflect that he was discharged from service for a disability 
incurred or aggravated in the line of duty or at the time of 
discharge had such a disability, as shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.

The Board notes that at one time eligibility for a plot or 
interment allowance was established on the basis of wartime 
service only.  However, that provision was eliminated by 
Public Law 101-508. As a result of Public Law 101-508, 
effective for deaths after October 31, 1990, a plot allowance 
is no longer payable based solely on wartime service.  The 
veteran died in August 1994.  Thus, payment of the plot or 
interment allowance would not be warranted in this case.  38 
U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).

With respect to entitlement to nonservice-connected death 
burial benefits, the law is dispositive of this matter.  The 
veteran was not in receipt of VA benefits during his 
lifetime, nor was he entitled to VA benefits; he died after 
October 31, 1990, and his body was not held by the State. As 
the law and not the evidence is dispositive on this issue, 
the claim must be denied due to a lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a burial allowance and/or a plot or interment 
allowance is denied as a matter of law.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



